Citation Nr: 1530338	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-07 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record.

In October 2014, the Board denied the claim for service connection for hypertension, to include as secondary to PTSD, and remanded a claim for a total disability rating based on individual unemployability (TDIU).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court issued an Order granting a joint motion of the parties to vacate that part of the Board's decision that denied service connection for hypertension and remanded the issue to the Board for action consistent with the joint motion.  The Court did not disturb the Board's remand of the TDIU claim.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

In December 2011, the Veteran underwent a VA examination in response to his claim for service connection for hypertension.  The examiner reviewed the evidence of record and opined that that the Veteran's hypertension was less likely than not due to or the result of his service-connected PTSD.  The examiner provided a detailed rationale to support this opinion, which, in part, states that PTSD had no documented permanent effect on the physiological determinants of blood pressure, identified as vascular volume and peripheral vascular resistance.  Therefore, the examiner stated that PTSD would not cause or aggravate high blood pressure.  The examiner concluded that due to the lack of pathophysiological relationship between hypertension and PTSD, it was unlikely that the psychological condition affected the Veteran's blood pressure.

Thereafter, the Veteran submitted an October 2013 report from a private psychiatrist, J.J.H., who evaluated the Veteran in order to determine whether there is a relationship between his cardiovascular disease, including hypertension, and his history of PTSD symptoms.  Following the mental status evaluation, the psychiatrist opined that there was more than a 50 percent likelihood that the Veteran's cardiovascular disease is connected with his PTSD.  Although Dr. J.J.H. cited a medical journal article reported to "clearly state the links between PTSD and [c]ardiovascular [d]isease," he did not fully explain the basis for the medical opinion offered.  Any attempt to infer this reasoning based on the psychiatrist's notation of the pertinent article would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1995) (finding that the Board is not free to substitute its own judgment for that of an expert).  Moreover, it is unclear whether the psychiatrist considered all of the evidence pertinent to the claim, as the report does not reference or indicate a review of the Veteran's medical records or the history regarding the onset or progression of his diagnosed hypertension.  Therefore, the October 2013 report, alone, does not provide a sufficient basis to grant service connection in this case.

Given the deficiencies with the October 2013 private opinion, and in light of the conflicting VA opinion of record, a new medical opinion is needed in order to determine whether the Veteran's diagnosed hypertension is related to his service-connected PTSD.

While on remand, the RO must obtain all outstanding medical records pertinent to the claim.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claim.

2.  Then, all pertinent evidence of record must be provided to a physician with sufficient expertise to determine the etiology of the Veteran's hypertension.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.  

Based upon the review of the Veteran's pertinent history, and with consideration of all pertinent medical literature cited in the record, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension was caused or permanently worsened by his service-connected PTSD.  In providing the requested opinion, the physician must reconcile all conflicting medical evidence and opinions of record.

The rationale for all opinions expressed must also be provided.  If the physician is unable to provide any required opinion, he or she should explain why.

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






